                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                             No: 4:18-CV-00097-D

 SOUND RIVERS, INC., et al.,                 )
                                             )
                Plaintiffs,                  )
                                             )                  ORDER
                        v.                   )
                                             )
 U.S. FISH AND WILDLIFE SERVICE,             )
 et al,,                                     )
                                             )
                Defendants.                  )
                                             )



       Before the Court is the Federal Defendants' Motion for a Voluntary Remand or, in the

Alternative, for a Stay of Proceedings.

       Upon reviewing the motion, and finding good cause, the motion is hereby GRANTED.

       This matter is hereby remanded to the Federal Highway Administration ("FWHA")
                                                                                  ,, for

Endangered Species Act ("ESA") consultation with the U.S. Fish and Wildlife Service.
                                                                                  I

       All pending deadlines are hereby stayed pending completion ofESA consultation.

       FHWA shall file a status report four months from the date of this Order.

       SO ORDERED. This~ day of April 2019.



                                            JAES C. DEVER III
                                            United States District Judge
